EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Howell (Reg. No. 60701) on 30 November 2020.
The application has been amended as follows: 
Claim 7 is amended as follows:
“the groove” in lines 2 and 3 (two instances) is amended to --the one or more grooves--
Claim 8 is amended as follows:
“the groove” in lines 2 and 3 (two instances) is amended to --the one or more grooves--
Claim 21 is amended as follows:
“the tapered interior surface of the interior conduit” in line 13 is amended to --the second portion of the interior surface--
“the stop and the ring being configured to interact to prevent complete removal” in line 31 is amended to --the stop being configured to prevent complete removal--
Claim 26 is amended as follows:
“of the body” in lines 6, 11, 13 and 18 (four instances) is amended to --of the hand piece--
“terminal segments” in line 42 is amended to --terminal segment of the one or more grooves--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Greep (US 20140276763), Peters (US 6663628), Potempa (US 2006021875), and Zahlit (US 20040038584), fails to reasonably teach or suggest an instrument comprising a locking nut including compression flanges configured to extend proximally into a gap between a portion of an interior surface and a shaft, wherein the gap is created by the increasing cross-sectional dimension of the interior surface when considered in combination with the additional claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2021 was filed after the mailing date of the Notice of Allowance on 08 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
             /JAYMI E DELLA/             Primary Examiner, Art Unit 3794